Citation Nr: 0409562	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  04-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to increased rating for service-connected residuals, 
status post removal of semilunar cartilage of the left knee, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans'Appeals (the Board) 
on appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(the RO).  

Procedural history

The veteran served on active duty from October 1942 to December 
1945. 

The veteran was granted service connection for a left knee 
surgical scar in 1946 and was awarded a 10 percent disability 
rating.  In a July 1947 rating decision, the RO adjusted the 
veteran's diagnosis and awarded a 10 percent disability rating for 
a disability denominated as 3" cicatrix, postoperative residuals 
of meniscectomy, mesial meniscus, left knee.  

In a March 1998 rating decision, the veteran's disability rating 
for his left knee was increased to 20 percent and the disability 
itself was re-denominated as residuals of removal of semilunar 
cartilage.  A separate noncompensable disability rating was 
assigned from the postoperative scar.

In June 2001, the veteran made a claim for an increased disability 
rating.  The RO, in a January 2002 rating decision, increased the 
veteran's disability rating for the residuals of removal of 
semilunar cartilage under Diagnostic Code 5259-5257 to 30 percent.  
In addition, the RO granted a 10 percent disability rating under 
Diagnostic Code 5010, degenerative arthritis.  See VAOPGCPREC 23-
97 [a veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability]; VAOPGCPREC 9-98 [if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. § 
4.59].  The previously assigned noncompensable disability rating 
for a surgical scar on the veteran's left knee was confirmed and 
continued.

In June 2003, the RO received the veteran's claim of entitlement 
to an increased disability rating.  In an August 2003 rating 
decision, the RO denied an increased rating for the veteran's 
residuals, status post removal semilunar cartilage, left knee.  
The veteran disagreed with the August 2003 rating decision and 
initiated this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2004.  

For good cause shown, namely the veteran's age, his motion for 
advancement on the Board's docket was granted.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

Other issues

As noted above, in addition to the service-connected residuals, 
status post removal of semilunar cartilage of the left knee, 
currently evaluated as 30 percent disabling under Diagnostic Codes 
5257-5259, the veteran has two other disabilities of the left 
knee: degenerative arthritis of the left knee (rated 10 percent 
disabling); and the residual surgical scar (rated noncompensably 
disabling).  To the Board's knowledge, the veteran has not 
disagreed with those assigned ratings.  Accordingly, those issues 
are not within the Board's jurisdiction and they will be addressed 
no further herein.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).


FINDING OF FACT

The veteran's left knee disorder is manifested by complaints of 
pain, weakness, swelling and fatigability.  Objective evidence 
demonstrates that the veteran's left knee shows residuals of 
removal of semilunar cartilage, lateral instability and a range of 
motion between 5 and 110 degrees.  



CONCLUSION OF LAW

An increased disability rating is not warranted for the veteran's 
service-connected residuals, status post removal of semilunar 
cartilage of the left knee. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5259-5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of removal of semilunar 
cartilage from his left knee comprise a more serious disability 
than compensated by the current 30 percent disability rating.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not pertinent 
here, the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the January 
2004 Statement of the Case (SOC) and August 2003 rating decision 
of the pertinent law and regulations and of the need to submit 
additional evidence on his claim.  

More significantly, a letter was sent to the veteran in June 2003 
which specifically discussed the pertinent provisions of the VCAA.  
Crucially, the veteran was informed by means of this letter and 
its enclosures as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
enclosure entitled "What is the Status of Your Claim and How You 
Can Help" explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The veteran's representative has asserted that the veteran did not 
receive sufficient notice of the evidence needed to substantiate 
his claim and that the veteran was not specifically advised as to 
which party would obtain what evidence.  The Board disagrees.  As 
explained immediately above, the June 2003 letter provided the 
required notice as to who was responsible for obtaining what 
evidence and thus complied with the VCAA and Quartuccio. 

The Board notes that even though the letter requested a response 
within 30 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board additionally 
notes that the fact that the veteran's claim was adjudicated by 
the RO in August 2003, prior to the expiration of the one-year 
period following the June 2003 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render the 
RO's notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this issue 
and provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year period 
referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his claim and 
which evidence the VA would obtain for him and which evidence he 
was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   

The veteran's representative has made a general assertion that the 
RO did not adequately "address" the duty-to-assist provisions of 
the VCAA.  The Board is somewhat unsure of what this argument is 
intended to mean.  To the extent that the representative is 
contending that the RO must explain what steps were taken to 
assist the veteran, there is nothing in 38 U.S.C. § 5103A, cited 
by the representative, or any other law, regulation or court 
decision which imposes such requirement on the RO.

In any event, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in substantiating 
it.  
In particular, the RO obtained private medical records identified 
by the veteran as being relevant to his claim.  Additionally, the 
RO provided the veteran with a VA examination in July 2003 another 
VA examination had previously been provided the veteran in October 
2001.  Reports of both VA examinations are associated with the 
veteran's claims file. 

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in his 
substantive appeal that he did not want a BVA hearing, and he did 
not request a hearing before the RO.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development that 
would avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board 
will proceed to a decision on the merits.   


Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Specific schedular criteria will be discussed in conjunction with 
the Board's evaluation of the specific service-connected disorder 
below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2003).  See, in general, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

Analysis

As noted above, the veteran seeks an increased disability rating 
for his service-connected residuals of a left knee injury, status 
post removal of semilunar cartilage, which is currently evaluated 
as 30 percent disabling under the VA Rating Schedule, specifically 
Diagnostic Code 5259-5257.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A request for an increased rating must be viewed in light of the 
entire relevant medical history. See 38 C.F.R. §§ 4.1, 4.41 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Service medical records verify that the veteran underwent a left 
knee menisectomy in 1945.  As explained in the Introduction above, 
in the past few years the RO has identified three separate 
service-connected left knee disabilities: arthritis, rated under 
Diagnostic Code 5010; a post-surgical scar, which is rated under 
Diagnostic Code 7805; and the remaining residuals, which are here 
under consideration and which are rated under Diagnostic Codes 
5259-5257. 

The veteran's left knee disorder is currently evaluated under 
Diagnostic Code 5259-5257 [residuals status post removal semilunar 
cartilage of left knee/ severe recurrent subluxation or lateral 
instability].  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. See 38 C.F.R. § 4.27 
(2002).

In this case, the veteran's left knee disorder was previously 
rated under Diagnostic Code 5259 alone [symptomatic removal of 
semilunar cartilage].  However, a 10 percent rating is the maximum 
rating allowable under Diagnostic Code 5259.  The veteran's 
symptomatology has worsened to include additional knee 
instability, pain and swelling.  Therefore, Diagnostic Code 5259 
no longer sufficiently describes the veteran's residuals from the 
removal of semilunar cartilage from his left knee.
Given the complaints of weakness and instability, the veteran's 
left knee disorder is currently evaluated under Diagnostic Code 
5257.  Under this diagnostic code, a 30 percent rating is 
warranted where recurrent subluxation or lateral instability is 
shown to be severe.  In essence, the use of diagnostic code 5259-
5257 more fully compensates the debilitating consequences of the 
medial meniscectomy by compensating both the removal of the 
semilunar cartilage and also additional complaints such as 
swelling, instability and fatigability, which are not specifically 
dealt with elsewhere in the VA Schedule for Rating Disabilities.  

The medical evidence, including the October 2001 VA examination, 
the July 2003 VA examination and the private medical records do 
not refer to ankylosis or indicate that the veteran's extension of 
his knee is limited to a compensable degree as would be required 
to justify the use of a diagnostic code which provides disability 
compensation in excess of the currently granted 30 percent under 
Diagnostic Code 5259-5257.  Additionally, the veteran and his 
representative have not suggested a more appropriate diagnostic 
code or disputed the use of this diagnostic code.

In the January 2004 SOC, the RO considered the criteria pertaining 
to limitation of motion, Diagnostic Codes 5256 and 5261, and found 
that such was inapplicable because there is no evidence of 
ankylosis or evidence of compensable limitation of extension of 
the left knee.  The July 2003 VA examination shows that the knee 
exhibits a mild to moderate deformity and that the veteran 
requires the use of a walking stick due to pain and fatigability.  
The October 2001 VA examination indicates that the limitation of 
extension in the veteran's knee is between 
5 and 110 degrees, which is noncompensable.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5261 (2003).  Thus, there is no 
record of evidence of ankylosis or compensable limitation of 
motion in any of the medical records associated with the file.  
The medical evidence therefore does not support the use of an 
alternate diagnostic code and rating under Diagnostic Code 5259-
5257 will be continued.

Specific schedular criteria - knee disabilities

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).

Under Diagnostic Code 5257, the following levels of disability are 
included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.


Schedular Rating

As explained above, the veteran has been granted the maximum 
disability rating available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 30 percent.  The medical evidence of record indicates 
that the veteran experiences knee instability and acknowledges the 
veteran's report of fatigability and swelling in the left knee.  
The veteran's knee disorder has been found to be severe and for 
that reason, the veteran was granted the maximum 30 percent 
rating.  As noted above, the maximum rating available under 
Diagnostic Code 5259 is less than 30 percent, so rating him under 
that diagnostic code would not avail the veteran.

De Luca considerations 

The Board has also taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran is receiving the maximum rating allowable. 

Moreover, the Court has also held that where a diagnostic code is 
not predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Codes 
5257 and 5259.

Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration in this case.


Esteban considerations

It is possible for separate disabilities of a single joint to be 
separately rated.  
See 38 C.F.R. § 4.25 (2003); Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) [separate disabilities arising from a single disease 
entity are to be rated separately].  This is precisely what has 
occurred in this case.  As discussed elsewhere in this decision, 
the left knee arthritis and the post surgical scar have been 
separately rated. 

The Board does not believe that the veteran should be assigned 
separate ratings under Diagnostic Codes 5257 and 5259 because such 
would be duplicative and overlapping and thus be violative of VA's 
antipyramiding regulation.  
See 38 C.F.R. § 4.14 (2003) [the evaluation of the same disability 
under various diagnoses is to be avoided].  In this case, as noted 
above the rating for the veteran's knee disability was in essence 
switched from Diagnostic Code 5259 to Diagnostic Code 5257 so that 
a higher rating could be assigned under the latter diagnostic 
code.  The disability itself did not change, and there is no 
evidence that there exist symptomatology which could be split into 
two distinct disabilities.  The veteran's symptoms encompass pain, 
weakness, swelling and fatigability, all of which may be rated 
under Diagnostic Code 5257 and none of which need be separately 
rated.    There is, therefore, no separate and distinct 
disability. 

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO considered the matter of an extraschedular 
rating in the January 2004 SOC.  The Board can therefore consider 
the matter.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996)

The veteran has not identified any factors which may be considered 
to be exceptional or unusual, and the Board has been similarly 
unsuccessful.  Indeed, it does not appear that the veteran is 
contending that his knee disorder creates an exceptional or 
unusual disability picture.

The record does not show that the veteran has required any 
hospitalizations related to his knee disorder.  Additionally, 
there is nothing in the current evidence of record to indicate 
that the veteran's left knee disorder caused any significant 
interference with the veteran's employment.  The veteran, who is 
83 years of age, is retired from full-time employment; there is no 
indication that he left employment due to the residuals from the 
removal of the semilunar cartilage of his left knee.  

Although there is no question that the veteran experiences 
problems due to his service-connected residuals of the left knee 
meniscectomy which would translate to difficulty in employment, 
these symptoms are contemplated in the currently assigned 30 
percent disability rating under Diagnostic Codes 5259-5257.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992)and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].

In short, a preponderance of the evidence does not support the 
proposition that the veteran's service-connected left knee 
disorder presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, 
extraschedular evaluation is not warranted.

In summary, the knee disorder demonstrated on objective evaluation 
is not consistent with assignment of a diagnostic code other than 
5259-5257[residuals status post removal semilunar cartilage of 
left knee, severe recurrent subluxation or lateral instability].  
The veteran's current disability rating, 30 percent disability, is 
the maximum compensation available.  Therefore, a schedular 
evaluation in excess of the currently assigned rating is not 
warranted.  Accordingly, the benefit sought on appeal is denied.  


ORDER

An increased disability rating for evaluation of residuals, status 
post removal of semilunar cartilage of the left knee, currently 
evaluated as 30 percent disabling, is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



